Citation Nr: 0841802	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-42 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for lymphoma, including 
as a result of exposure to ionizing radiation.  

3.  Entitlement to service connection for residuals of cancer 
of the left kidney, including as a result of exposure to 
ionizing radiation.  

4.  Entitlement to service connection for residuals of cancer 
of the left lung, including as a result of exposure to 
ionizing radiation.  

5.  Entitlement to service connection for arthritis of the 
cervical, thoracic, and lumbar spine, including as a result 
of exposure to ionizing radiation.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1952 to March 1956.  
He also had a period of service from March 1956 to December 
1957; however, an administrative decision in April 2003 
determined that his discharge for that latter period of 
service was dishonorable.  The appellant did not appeal the 
administrative decision.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

A videoconference hearing was conducted in July 2008; the 
undersigned Veterans Law Judge presided.  

The issue concerning service connection for a psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was not exposed to ionizing radiation 
during his period of honorable active service.  

2.  The evidence does not show that lymphoma, left kidney 
cancer, left lung cancer, or arthritis of the cervical, 
thoracic, or lumbar spine was manifest during the appellant's 
period of honorable active service or within one year after 
his separation from that period of service.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
lymphoma, including as a result of exposure to ionizing 
radiation, on the basis of either direct service incurrence 
or the presumption of service incurrence.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).  

2.  The criteria are not met for service connection for 
residuals of left kidney cancer, including as a result of 
exposure to ionizing radiation, on the basis of either direct 
service incurrence or the presumption of service incurrence.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).  

3.  The criteria are not met for service connection for 
residuals of left lung cancer, including as a result of 
exposure to ionizing radiation, on the basis of either direct 
service incurrence or the presumption of service incurrence.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).  

4.  The criteria are not met for service connection for 
arthritis of the cervical, thoracic, or lumbar spine, 
including as a result of exposure to ionizing radiation, on 
the basis of either direct service incurrence or the 
presumption of service incurrence.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connected disability compensation may be paid to a 
veteran if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The service medical records indicate that the appellant was 
exposed to ionizing radiation in December 1956.  That 
exposure, however, occurred during a period of service that 
has been characterized as dishonorable.  The Board notes in 
this respect that service-connected disability compensation 
may only be paid to a "veteran."  The term "veteran" is 
defined in 38 U.S.C.A. § 101(2) as "a person who served in 
the active military, naval, or air service, and who is 
discharged or released therefrom under conditions other than 
dishonorable."  Based upon the foregoing definition, the 
appellant is not afforded "veteran" status for the period 
of service from March 1956 to December 1957.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a claimant from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
lymphoma or any other cancer, or arthritis becomes manifest 
to a degree of 10 percent within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  

The appellant testified at his Board hearing that he wore a 
radiation badge in the course of his duties while he was 
stationed in Guam in 1955 and that it was there that it was 
noted that he had been exposed to ionizing radiation.  
Although his claimed exposure was during his period of 
honorable service, the service medical records show only one 
incident of exposure, in December 1956 - which was during 
his period of dishonorable service.  Because the appellant's 
exposure occurred during a period of dishonorable service, 
and not during a period of honorable service, VA compensation 
benefits cannot be paid for any disability arising from that 
exposure on either a direct or presumptive basis.  See also 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309(d).  

The Board recognizes that lymphoma and any other cancer are 
considered to be radiogenic diseases, as might implicate the 
provisions of 38 C.F.R. § 3.311.  For claimed exposure to 
ionizing radiation other than during participation in 
atmospheric nuclear weapons testing or during the occupation 
of Hiroshima and Nagasaki, VA's regulations require a request 
for any available records concerning the appellant's exposure 
to radiation.  In this case, the appellant's service medical 
records contain a Record of Exposure to Ionizing Radiation 
(described above); no other records are available.  Although 
§ 3.311(a)(2)(iii) states that all such records should be 
forwarded to VA's Undersecretary for Health for preparation 
of a dose estimate, the Board finds that a request for a dose 
estimate of the appellant's claimed exposure in 1955 would be 
fruitless, since the record does not reflect any exposure in 
1955 or at any other time during his period of honorable 
service.  Moreover, his service personnel records show that 
his tour of duty in Guam did not start until May 1957, 
contrary to his hearing testimony.  Accordingly, no 
additional procedural steps are necessary under § 3.311.  
Therefore, service connection for lymphoma, residuals of 
cancer of the left kidney or left lung, or arthritis of the 
cervical, thoracic, or lumbar spine is not established as due 
to the appellant's claimed exposure to ionizing radiation.  

The appellant has claimed service connection for the stated 
disabilities only as due to his exposure to ionizing 
radiation.  However, the service medical records also do not 
indicate that he had lymphoma, cancer of the left kidney or 
left lung, or arthritis of the cervical, thoracic, or lumbar 
spine during his period of honorable service, from March 1952 
to March 1956, or that any post-service manifestations of 
those disorders had their origins during that period of 
service.  Nor does the medical evidence show that any of 
those conditions was first manifest to a compensable degree 
within one year following his separation from that period of 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  

Therefore, the Board concludes that the criteria are not met 
for service connection for lymphoma, residuals of cancer of 
the left kidney, residuals of cancer of the left lung, or 
arthritis of the cervical, thoracic, or lumbar spine on any 
basis.  

For all the foregoing reasons, the claims must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of May 2003 and December 2003 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate his claim, and of his and VA's respective duties 
for obtaining evidence.  

The  required notice was provided before the adverse 
decisions in August 2003 and March 2004.  Although the 
appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, including at multiple 
hearings.  Also, in November 2007, the RO notified the 
appellant of the information and evidence necessary to 
establish the downstream elements of a rating and the 
effective date for a rating, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity, including at multiple hearings, to participate 
effectively in the processing of his claim and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, VA and 
private treatment records covering the entire period of the 
appeal have been received.  No further development action is 
necessary.  


ORDER

Service connection for lymphoma is denied.  

Service connection for residuals of cancer of the left kidney 
is denied.  

Service connection for residuals of cancer left lung is 
denied.  

Service connection for arthritis of the cervical, thoracic, 
or lumbar spine is denied.  


REMAND

The record shows that the appellant has reported to 
psychiatric examiners that he served in Korea and that he had 
problems related to his service in Korea.  The Board also 
observes that his service personnel records do not reflect 
that he had any service in Korea.   However, a March 2005 VA 
mental hygiene clinic note states that the appellant had 
reported having flashbacks, especially of seeing a B47 crash 
and trying to get the pilots out before they burned; further, 
the fact that they were only able to get one pilot out of the 
burning plane still bothered him.  The appellant testified 
similarly at his Board videoconference hearing in July 2008 
(although he described the crash of a B52 at that time), 
stating that the crash occurred in June or July 1953 at 
Pinecastle Air Force Base, FL.  

In light of the appellant's statements and hearing testimony, 
VA's duty to assist requires that an effort be made to verify 
his claimed stressor.  Further, a VA compensation examination 
should be scheduled to obtain a medical opinion as to the 
likelihood that the appellant's diagnosed PTSD is related to 
a verified stressor or that any other current acquired 
psychiatric disorder is in any way related to his period of 
honorable service.  

Therefore, this case is REMANDED for the following actions:  

1.  Provide the U.S. Army Joint Service 
Records Research Center (JSRRC) with a 
copy of the DD Form 214 for the 
appellant's first period of service, from 
March 1952 to March 1956, as well as 
pertinent service personnel records, and 
a summary of the airplane crash he has 
described as having occurred in June or 
July 1953 at Pinecastle Air Force Base, 
FL.  Request copies of any unit summaries 
and any other pertinent service 
department documents for that time 
period, and request that the JSRRC 
attempt to verify the claimed event.  

2.  After receipt of the JSRRC's report, 
schedule the appellant for a psychiatric 
examination.  The examiner should review 
the claims file, and his or her report 
should set forth in detail all current 
psychiatric symptoms, clinical findings, 
and diagnoses.  If PTSD is diagnosed, ask 
the examiner to specify the inciting 
stressor for the diagnosis of PTSD, 
stating the likelihood (i.e., 50 percent 
probability or greater) that the PTSD is 
due to a verified stressor.  If PTSD is 
not diagnosed, ask the examiner to 
indicate the likelihood (i.e., 50 percent 
probability or greater) that any current 
acquired psychiatric disorder is related 
in any way to the appellant's period of 
honorable service from March 1952 to 
March 1956.  All opinions should be 
supported by adequate rationale.  

3.  Then readjudicate the appellant's 
claim for service connection for a 
chronic acquired psychiatric disorder, to 
include PTSD.  If the claim is not 
granted to his satisfaction, provide the 
appellant and his representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


